
	

115 S1363 IS: Rural Broadband Deployment Streamlining Act
U.S. Senate
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1363
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2017
			Mr. Heller (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To streamline the process for broadband facility location applications on Federal land, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Rural Broadband Deployment Streamlining Act.
		2.Streamlining the Department of the Interior and the Forest Service process for broadband facility
			 location applications
 (a)DefinitionsIn this section: (1)Broadband facilityThe term broadband facility means any communications plant, equipment, supplies, cable, wire, box, device, meter, tower, pole, duct, conduit, or other facility related to the provision of advanced telecommunications capability (as defined in section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302)).
 (2)Covered landThe term covered land means— (A)public land administered by the Secretary of the Interior; and
 (B)National Forest System land administered by the Secretary of Agriculture. (3)Department concernedThe term Department concerned means the Department of which the Secretary concerned is the head.
 (4)Organizational unitThe term organizational unit means— (A)within the Bureau of Land Management—
 (i)a State office; (ii)a district office; or
 (iii)a field office; and (B)within the Forest Service—
 (i)a regional office; (ii)the headquarters;
 (iii)a management unit; or (iv)a ranger district office.
 (5)Secretary concernedThe term Secretary concerned means— (A)the Secretary of the Interior, with respect to public land; and
 (B)the Secretary of Agriculture, with respect to National Forest System land. (b)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary concerned shall issue regulations—
 (1)to streamline the process for considering applications to locate or modify broadband facilities on covered land administered by the Secretary concerned;
 (2)to ensure, to the maximum extent practicable, that the process is uniform and standardized across the organizational units of the Department concerned; and
 (3)to require that the applications described in paragraph (1) be considered and granted on a competitively and technologically neutral, non-discriminatory basis.
 (c)RequirementsThe regulations issued under subsection (b) shall include— (1)procedures that require the tracking of applications described in subsection (b)(1), including—
 (A)identifying the number of applications— (i)received;
 (ii)approved; and (iii)denied;
 (B)in the case of an application that is denied, describing the reasons for the denial; and (C)describing the amount of time between the receipt of an application and the issuance of a final decision on an application;
 (2)minimum terms of not less than 5 years for leases with respect to the location of broadband facilities on covered land;
 (3)a policy under which an easement, license, or other authorization to locate a broadband facility on covered land renews automatically on expiration, unless the authorization is revoked for good cause; and
 (4)fees for— (A)submitting an application described in subsection (b)(1), based on the cost to the Department concerned of considering such an application; and
 (B)granting an easement, license, or other authorization to locate or modify a broadband facility on covered land, based on the cost to the Department concerned of any maintenance or other activities required to be performed by the Department concerned as a result of the location or modification of the facility.
 (d)Additional considerationsIn issuing regulations under subsection (b), the Secretary concerned shall consider— (1)how discrete reviews in considering an application described in subsection (b)(1) can be conducted simultaneously, rather than sequentially, by the organizational units of the Department concerned that must approve the location or modification; and
 (2)how to eliminate overlapping requirements among the organizational units of the Department concerned with respect to the location or modification of a broadband facility on covered land administered by those organizational units.
 (e)Communication of streamlined process to organizational unitsThe Secretary concerned shall, with respect to the regulations issued under subsection (b)— (1)communicate the regulations to the organizational units of the Department concerned; and
 (2)ensure that the organizational units of the Department concerned follow the regulations. 3.Communications facilities deployment on Federal propertySection 6409(b) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(b)) is amended by adding at the end the following:
			
				(5)Timely consideration of applications
 (A)In generalNot later than 270 days after the date on which an executive agency receives a duly filed application for an easement or right-of-way under this subsection, the executive agency shall—
 (i)grant or deny, on behalf of the Federal Government, the application; and (ii)notify the applicant of the grant or denial.
 (B)Explanation of denialIf an executive agency denies an application under subparagraph (A), the executive agency shall notify the applicant in writing, including a clear statement of the reasons for the denial.
 (C)Deemed grantedIf an executive agency does not grant or deny a duly filed application under subparagraph (A) by the deadline set forth in that subparagraph, the executive agency shall be deemed to have granted the application.
 (D)Applicability of environmental lawsNothing in this paragraph shall be construed to relieve an executive agency of the requirements of division A of subtitle III of title 54, United States Code, or the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (E)Point of contactUpon receiving an application under subparagraph (A), an executive agency shall designate one or more appropriate individuals within the executive agency to act as a point of contact with the applicant..
		4.GAO report
 (a)DefinitionIn this section, the term National Broadband Map means the map established by the National Telecommunications and Information Administration under section 6001(l) of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305(l)).
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report evaluating—
 (1)how the Federal Communications Commission ensures that the broadband data collected for the National Broadband Map is accurate, complete, and reliable, including—
 (A)the source of the data; and (B)whether data may be available from alternative commercial sources;
 (2)the extent to which Federal agencies or other entities authorized to distribute Federal grants or loans for broadband projects rely on data from the National Broadband Map to—
 (A)award grants or loans for broadband projects; or (B)determine whether Federal Government funds will be used to deploy broadband in areas already served by private broadband providers;
 (3)the actions the Federal Communications Commission has taken or plans to take to address the limitations, if any, in using data from the National Broadband Map for policy or funding decisions;
 (4)the extent to which interested parties have challenged the accuracy of information on the National Broadband Map, including how the challenges were resolved; and
 (5)whether the Federal Communications Commission should collect data for the National Broadband Map from additional or alternative commercial sources.
				
